Citation Nr: 1815218	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion, previously diagnosed as chronic right knee strain.

2.  Entitlement to a compensable rating for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension.

3.  Entitlement to a separate compensable rating for right knee instability prior to February 14, 2017 and in excess of 10 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion, previously diagnosed as chronic left knee strain.

5.  Entitlement to a compensable rating for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension.

6.  Entitlement to a separate compensable rating for left knee instability prior to February 14, 2017 and in excess of 10 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

 
INTRODUCTION

The Veteran had active service from November 1989 to March 1990 and from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which confirmed and continued a 10 percent rating for a chronic right knee strain and confirmed and continued a 20 percent rating for a chronic left knee strain.  Jurisdiction of the appeal now rests with the Oakland, California RO.

The Board remanded the case in May 2013 to afford the Veteran a VA knee examination and to develop the TDIU claim.  

During the course of the remand, the RO, in a January 2018 rating decision, granted separate 10 percent ratings for right and left knee instability effective February 14, 2017.  That rating decision also granted separate, noncompensable ratings for right and left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension effective February 14, 2017.  Finally, it continued the 10 and 20 percent ratings for right and left knee strain, respectively, but switched the Diagnostic Code under which those disabilities were rated, due to the change in diagnosis to right and left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion.  As the issues on appeal relate to increased ratings for both knees, the separate ratings assigned in the January 2018 rating decision are considered part of the present appeal, as is reflected on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion has been manifested, at worst, by painful motion and by flexion limited to 45 degrees.

2.  For the entire period on appeal, the Veteran's right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension has been manifested, at worst, by extension limited to 5 degrees.

3.  Prior to February 14, 2017, the Veteran's right knee disability did not manifest in instability; thereafter, it manifested in slight instability.

4.  For the entire period on appeal, the Veteran's left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion has been manifested, at worst, by painful motion and by flexion limited to 30 degrees.

5.  For the entire period on appeal, the Veteran's left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension has been manifested, at worst, by extension limited to 5 degrees.
6.  Prior to February 14, 2017, the Veteran's left knee disability did not manifest in instability; thereafter, it manifested in slight instability.

7.  Throughout, the appeal period, the Veteran's service-connected knee disabilities, in and of themselves, have not rendered the Veteran unable to secure or follow gainful employment.

8.  The award of TDIU effective March 31, 2017 to the present day would not result in further benefit to the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion, previously diagnosed as right knee strain, have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

2.  The criteria for a compensable rating for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261.

3.  The criteria for a separate compensable rating for right knee instability prior to February 14, 2017 and in excess of 10 percent thereafter have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

4.  The criteria for a rating in excess of 20 percent for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion, previously diagnosed as left knee strain, have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

5.  The criteria for a compensable rating for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261.

6.  The criteria for a separate compensable rating for left knee instability prior to February 14, 2017 and in excess of 10 percent thereafter have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

7.  The criteria for the award of a TDIU, or referral of the issue to the Director of Compensation Services for extraschedular consideration prior to March 31, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

8.  The issue of whether a TDIU may be awarded from March 31, 2017 to the present day is rendered moot.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was provided pre-adjudication notice in February 2010 regarding how to substantiate his increased rating claims.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  The Board's prior remand also directed that the RO provide the Veteran with a notice letter explaining how to establish entitlement to TDIU, and the AOJ provided the Veteran with the notice letter as directed.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records, private treatment records, and VA treatment records, have been obtained.  He has also been examined (in February 2010, June 2013, and February 2017).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disabilities.  There is no suggestion on the current record that there is any other evidence outstanding.  As such, no further development action is required.

Finally, in May 2013, the Board remanded the case and directed the AOJ to schedule the Veteran for a VA examination.  The AOJ did so and readjudicated the issues on appeal in a January 2018 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant Diagnostic Codes for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

Under Diagnostic Code 5257, 10, 20, and 30 percent ratings are warranted for slight, moderate, or severe recurrent subluxation or lateral instability, respectively. 

Under Diagnostic Code 5258, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under that diagnostic code.

Diagnostic Code 5260 rates based on limitation of flexion, and provides for a noncompensable rating where flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.
The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.   Diagnostic Code 5263 is the rating code for genu recurvatum.  Genu recurvatum is a deformity in the knee in which the knee bends backwards.

VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).
Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran contends that he is entitled to a rating in excess of 10 percent for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion (previously diagnosed as right knee strain); a rating in excess of 20 percent for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion (previously diagnosed as left knee strain); a compensable rating prior to February 14, 2017 and in excess of 10 percent thereafter, for right and left knee instability; and a compensable rating for right and left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension.

The RO changed the Veteran's Diagnostic Code for his right and left knee disabilities effective February 14, 2017 to more accurately refect the symptoms contemplated by the ratings awarded.  Indeed, in doing so, the RO did not change the actual 20 and 10 percent ratings assigned for the left and right knee respectively.  The Board's analysis will include consideration of all codes specific to rating knee disabilities below.  

Initially, the Board notes that prior to February 14, 2017, for the period under review, the Veteran did not meet the criteria for compensable limitation of motion under either Diagnostic Code 5260 or 5261.  Indeed, at his February 2010 VA examination, he had right and left knee flexion to 115 degrees, with pain on the final 20 degrees of flexion on both sides.    At his June 2013 VA examination, he had right knee flexion to 140 degrees or greater with pain beginning at 90 degrees, left knee flexion to 115 degrees with pain beginning at 90 degrees, right knee extension to 0 degrees with no evidence of painful motion, and left knee extension to 0 degrees with no evidence of painful motion.  The Veteran could perform repetitive-use testing with three repetitions on both sides.  He did not have additional limitation in range of motion of the knees following repetitive-use testing.  Functional loss manifested in the form of pain on movement.

A February 2016 VA treatment note shows that on physical examination of the knees, the Veteran had full range of motion, and the examining physician noted that the Veteran's symptoms were out of proportion with the physical findings.  

Accordingly, even accounting for pain, at no point prior to February 14, 2017 did the Veteran's right or left knee disability manifest by flexion limited to 45 degrees, or by extension limited to 10 degrees, as would warrant a compensable rating.  

Turning to the period from February 14, 2017, the Board finds that the Veteran's right knee disability does not meet the criteria for a compensable limitation of motion under Diagnostic Code 5261 or a rating in excess of 10 percent under Diagnostic Code 5260.  The Veteran's left knee disability does not meet the criteria for a compensable limitation of motion under Diagnostic Code 5261 or a rating in excess of 20 percent under Diagnostic Code 5260.  In this regard, at his February 2017 VA examination, the Veteran had right knee flexion to 50 degrees and extension to 5 degrees.  Pain noted on examination caused functional loss on both flexion and extension.  During a flare-up, the examiner estimated that flexion would be limited to 45 degrees and extension limited to 5 degrees.  

The Veteran's left knee had flexion to 50 degrees and extension to 5 degrees, with pain on examination causing functional loss.  There was no additional loss of function or range of motion after three repetitions, nor did pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  During a flare-up, the examiner estimated that left knee flexion would be limited to 30 degrees and left knee extension limited to 5 degrees, thus warranting the currently assigned 20 and 0 percent ratings for the left knee under Diagnostic Codes 5260 and 5261, respectively.  

Relative to functional loss due to pain, fatigue, incoordination, or the like, during this time period, examinations confirmed some additional limitation of motion due to pain, to include during flare-ups.  The February 2017 VA examiner specifically estimated the degree of loss of motion due to painful flare-ups, and the estimations were not of such severity warranting a higher rating.  Indeed, the currently assigned ratings, however, adequately compensate the Veteran's symptoms of pain that are limiting his flexion and extension of both knees.  As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion, the Board finds that no more than the ratings assigned are warranted.

The Board further finds that separate compensable ratings prior to February 14, 2017 and ratings in excess of 10 percent thereafter under Diagnostic Code 5257 are not warranted at any point during the appeal period.  In this regard, the February 2010 and June 2013 VA examination reports are negative for instability.  A November 2016 VA treatment note shows that the Veteran's left knee felt unstable after receiving steroid injections.  Thus, while a VA treatment record during this time period reflects a report from the Veteran of instability, the records are negative for objective medical findings consistent with instability prior to the February 2017 examination.  Indeed, the February 2017 VA examination confirmed that the Veteran showed no prior history of recurrent subluxation or lateral instability, but did note that at the time of the examination there was 1+ joint instability of both knees, consistent with the 10 percent rating currently assigned for each knee from the date of the examination.    As there is no evidence of moderate instability that would warrant a 20 percent rating for either knee, there is no basis on which to assign a rating in excess of 10 percent for right or left knee instability from February 14, 2017.

Finally, the Board has considered other diagnostic codes to determine if higher evaluations are warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  Diagnostic Code 5258 is not applicable as there is no medical evidence of dislocated semilunar cartilage.  He has also had no history of surgical intervention/knee replacement, or scars.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5258, 5262, and 5263.

The Veteran is competent to report symptoms associated with his right and left knee disabilities.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right and left knee disabilities and his views are of limited probative value regarding the specific findings required to appropriately rate the knee disabilities in appellate status.  In the determinations and evaluation of the evidence of record, the Board fully considered the Veteran's lay testimony in light of the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

III - TDIU 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if a Veteran does not have sufficient ratings to satisfy these threshold minimum requirements of § 4.16(a) for consideration of a TDIU, he may establish his entitlement to this benefit alternatively on an extra-schedular basis under the provisions of § 4.16(b) if it is shown he is indeed unemployable because of his service-connected disability or disabilities.

Prior to March 31, 2017, the Veteran's only service-connected disabilities pertained to the knees.  Indeed, his 20 and 10 percent ratings effective prior to February 14, 2017 combined to 30 percent with consideration of the bilateral factor.  From February 14, 2017 to March 31, 2017, his knee disability ratings combined for a 50 percent rating with consideration of the bilateral factor.  As such, prior to March 31, 2017, the Veteran did not meet the eligibility requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Effective March 31, 2017, the Veteran was awarded a 100 percent schedular rating for posttraumatic stress disorder (PTSD), along with his service-connected knee disabilities (which independently combine for a 50 percent rating).  The 100 percent evaluation does not necessarily render the claim for a TDIU moot. VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Indeed, a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (2012) (requiring one disability rated at 100 percent, and others combining to 60 percent).

At its core, the key question at issue in this case is whether the Veteran's service-connected knee disabilities (as the Veteran's only service-connected disabilities other that PTSD) in and of themselves have at any time during the period rendered the Veteran unable to secure or follow gainful employment.  For the following reasons the Board finds that they do not.

The Court has held that in determining whether the Veteran is entitled to a TDIU neither his nonservice-connected disabilities nor his advancing age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id.  

The Veteran has not worked for several years prior to the appeal period.  He last worked as a correctional officer in 2004.  He served in the Air Force from 1988 to 1994, attaining the rank of sergeant.  He earned an associate's degree in HVAC studies while in the Air Force, and worked in the prison system as a correctional officer until he was placed on permanent disability due to a work-related back injury.  See the November 2017 PTSD disability benefits questionnaire (DBQ).  

While the Veteran's knee disabilities may preclude him from highly physical jobs requiring long periods of standing, walking or lifting, there is nothing of record suggesting the Veteran's knee disabilities, in and of themselves, would prevent him from working at all.  When specifically asked to assess whether the Veteran's knees would impact his ability to work, VA examiners in June 2013 and February 2017 both indicated "no."  In addition, although the February 2017 VA examiner later indicated that "it shows beyond doubt that [the Veteran's] knees are suspect and any work schedule will be detrimental and will not prevent fall and fractures," the opinion does not state that the knees alone prevent the Veteran from working.  Indeed, the February 2017 examiner went on to state that the Veteran's knees-along with other disabilities and diseases (including nonservice-connected lung problems, and upper and lower spinal injuries)-negate any chances for him to work.  

Taking this statement into account-as well as a November 4, 2016 determination from Dr. D.A. (indicating that other factors than knee pathology are contributing to the Veteran's knee pain)-a September 2017 VA examiner determined that the Veteran's service-connected knee disabilities in and of themselves do not prevent the Veteran from obtaining and maintaining substantially gainful employment for which he is otherwise qualified by level of education, prior work experience and training.  

In considering these medical assessments, as well as the Veteran's own exhibited knee pathology, and his background and training in the military and afterwards, the Board finds that the Veteran's knee disabilities, do not render the Veteran unable to secure or follow gainful employment at any time throughout the appeal period.  As such, prior to March 31, 2017, referral of the issue to the Director of Compensation services is not warranted.  

From March 31, 2017 forward, the Veteran clearly meets the schedular criteria for a TDIU based on the 100 percent schedular rating for PTSD.  As noted above, the Veteran's only service-connected disabilities other than PTSD are his knee disabilities, and the evidence does not show that that his knee disabilities in and of themselves render the Veteran unable to secure or follow gainful employment.  Therefore, any award of TDIU effective March 31, 2017 to the present day would necessarily be based in part, on the debilitating effects of PTSD and the knees in combination.  As such, an award of TDIU would not result in the Veteran having one disability rated 100 percent disabling, and the others when considered independently combining to 60 percent or more.  Indeed, no additional benefit in the form of SMC would be warranted.  Because the award of TDIU from March 31, 2017 to the present day would result in no further benefit, the issue is rendered moot during that time period.   

Accordingly, entitlement to a TDIU, to include referral of the issue to the Director of Compensation Services for extraschedular consideration prior to March 31, 2017 is denied.  The issue of entitlement to a TDIU from March 31, 2017 is dismissed.  



























	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion, previously diagnosed as chronic right knee strain, is denied.

A compensable rating for right knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension is denied.

A compensable rating for right knee instability prior to February 14, 2017 and in excess of 10 percent thereafter is denied.

A rating in excess of 20 percent for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of flexion, previously diagnosed as chronic left knee strain, is denied.

A compensable rating for left knee tendonitis/tendonosis and patellofemoral syndrome with limitation of extension is denied.

A compensable rating for left knee instability prior to February 14, 2017 and in excess of 10 percent thereafter is denied.

Entitlement to a TDIU, to include referral of the issue to the Director of Compensation Services for extraschedular consideration prior to March 31, 2017 is denied.

Entitlement to a TDIU from March 31, 2017 is dismissed as moot.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


